 1                                                                 Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7
                       IN THE UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9   TYRONE JOHNSON,                                     CASE NO: 3:17-CV-05403-MJP
10                       PLAINTIFF,
11          VS.                                          PARTIES’JOINT PRETRIAL ORDER
12   CITY OF OLYMPIA, ET AL.,
13                        DEFENDANTS.
14
                                         I.      JURISDICTION
15
     1.1           Jurisdiction is vested in this court by virtue of 28 U.S.C. §1331, this being a
16
     civil rights case pursuant to 42 U.S.C. §1983.
17
                                 II.          CLAIMS AND DEFENSES
18
     2.1   The Plaintiff will pursue at trial the following claims: unreasonable search and seizure
19
     under the Fourth Amendment, pursuant to 42 U.S.C. §1983.
20
     2.2   The Defendants will pursue the following affirmative defenses and /or claims: Failure
21
     to Mitigate Damages.
22
                                       III.     ADMITTED FACTS
23
     The following facts are admitted by the parties:
24


       PARTIES’ JOINT PRETRIAL ORDER                Page 1 of 18
 1   3.1   Plaintiff, Tyrone Johnson, was an employee of CenturyLink, LLC at the time of the

 2   incident up until the present day.

 3   3.2   At the time of the incident, Defendant, Ryan Donald, was a police officer employed by

 4   the City of Olympia Police Department. He is still employed as a police officer by the City of

 5   Olympia Police Department.

 6   3.3   At the time of the incident, Defendant, George Clark, was a police officer employed by

 7   the City of Olympia Police Department. He is still employed as a police officer by the City of

 8   Olympia Police Department.

 9   3.4   At the time of the incident, Defendant, Jonathan Hazen, was a police officer employed

10   by the City of Olympia Police Department. He is still employed as a police officer by the City

11   of Olympia Police Department.

12   3.5   At the time of the incident, Defendant, Eric Henrichsen, was a police officer employed

13   by the City of Olympia Police Department. He is still employed as a police officer by the City

14   of Olympia Police Department.

15   3.6   At the time of the incident, Defendant, Matthew Renschler, was a police Sergeant

16   employed by the City of Olympia Police Department. He is still employed as a police

17   Sergeant by the City of Olympia Police Department.

18   3.7   On May 27, 2014., Mr. Johnson received a dispatch call, drove his personal vehicle to

19   the CenturyLink building at 2817 Martin Way E., Olympia, Washington, and drove out to the

20   location to complete a job.

21   3.8   Mr. Johnson drove back to the CenturyLink building at 2817 Martin Way E., Olympia,

22   Washington, unlocked the garage bay door and drove the vehicle inside.

23   3.9   Exhibit 7 indicate that Defendant Donald initiated a dispatch call for an unsecured

24   premises on May 28, 2014 at 2:21:03am..


       PARTIES’ JOINT PRETRIAL ORDER              Page 2 of 18
 1   3.10 Exhibit 7 indicates that Defendant Hazen reported that he arrived on scene at 2:22:36

 2   a.m..

 3   3.11 Exhibit 7 indicates that Defendant Henrichsen reported that he arrived on scene at

 4   2:22:41 a.m.

 5   3.12 Exhibit 7 indicates that Defendant Clark reported that he arrived on scene at 2:29:59.

 6   3.13 Some or all of the defendants had flashlights.

 7   3.14 Mr. Johnson heard the defendants and was given orders to walk towards the Officers

 8   and keep his hands in the air. He was compliant.

 9   3.15 One of the officers told Mr. Johnson to turn around and start walking backwards.

10   3.16 One of the officers told Mr. Johnson to kneel.

11   3.17    One of the officers placed Mr. Johnson in handcuffs.

12   3.18 Mr. Johnson was led out of the building and released out of handcuffs and was not

13   arrested.

14   3.19 Defendants determined that Mr. Johnson was a CenturyLink employee.

15

16                                      IV.     ISSUES OF LAW

17     The following are Plaintiff’s issues of law to be determined by the court:

18     1. Whether Defendants may use as a defense for their actions the fact that Plaintiff did not

19           close the garage door to the CenturyLink building?

20     2. Whether punitive damages shall be listed on the verdict form and in a jury instruction?

21     3. Whether failure to mitigation emotional damages shall be listed on the verdict form and

22           in a jury instruction? The question is whether mitigation is a proper jury instruction for

23           emotional damages in a §1983 case.

24


       PARTIES’ JOINT PRETRIAL ORDER                Page 3 of 18
 1   4. Whether photographs taken by Defense counsel on June 22, 2018 at 2:00am may be

 2       presented to prove the truth of the matter – that the photographs represent what the

 3       officers saw on May 28, 2014 or what the lighting was like on May 28, 2014?

 4   5. Whether Plaintiff will be able to introduce evidence of his L&I claim, including

 5       medical records and reports to help prove that 1. He had a documented history of

 6       reporting the May 28, 2014 incident to medical professionals, he sought treatment for

 7       his damages, he was damaged by the incident and/or he stopped going to therapy

 8       because the insurance would not pay for it.

 9

10   The following are Defendants’ issues of law to be determined by the court:

11   1. Should the Jury be instructed on Unreasonable Search and should that claim appear on

12       the verdict form?

13   2. Should the jury be instructed on punitive damages and should that question appear on

14       the verdict form?

15

16   If the parties cannot agree on the issues of law, separate statements may be given in the

17   pretrial order.

18                                V.       EXPERT WITNESSES

19   (a) Each party shall be limited to one (1) expert witness on the issue of damages and one (1)

20       expert witness on the issue of causation.

21   (b) The name(s) and addresses of the expert witness(es) to be used by each party at the trial

22       and the issue upon which each will testify is:
23           (1) On behalf of Plaintiff:
24
                       a. Laura Brown, Ph.D., ABPP


     PARTIES’ JOINT PRETRIAL ORDER              Page 4 of 18
 1                          3429 Fremont Pl. N. #319
                            Seattle, WA 98103
 2
            Laura Brown will testify concerning her review of Plaintiff’s medical records, Plaintiff’s
 3
     mental and psychological diagnoses, evaluation of Plaintiff, review of the documents
 4
     discovered in this case to date, a review of Dr. Vandenbelt’s report, and whether or not Plaintiff
 5
     suffered damages as a result of the Defendants’ alleged conduct.
 6
                         b. Gregory Gilbertson
 7                          4722 Snow Grass Place NE
                            Olympia, WA 98516-6258
 8
             Gregory Gilbertson will testify about police misconduct, tactics used by the City of
 9
     Olympia Police Officers, the use of force, the use of force reporting, a review of Mr. Selig’s
10
     report, a review of the depositions of the police officers and police chief,
11
                (2) On behalf of Defendants:
12
                    a.      Jeff Selleg
13                          200 SE Phillips RD
                            Shelton, WA 98584
14
            Mr. Selleg will testify concerning police practices consistent with his report.
15
                    b.      Dr. Russell Vandenbelt
16                          11201 SE 8th St., Suite 105
                            Bellevue, WA 98004
17
            Dr. Vandenbelt will testify concerning plaintiff’s claimed emotional damages from this
18   incident and failure to mitigate consistent with his report.

19                                    VI.     OTHER WITNESSES

20      The names and addresses of witnesses, other than experts, to be used by each party at the

21      time of trial and the general nature of the testimony of each are:

22          (a) On behalf of Plaintiff:

23                  1.      Donald Anderson
                            [Address will be provided when obtained]
24                          (360)791-5127


        PARTIES’ JOINT PRETRIAL ORDER                Page 5 of 18
 1
            Donald Anderson is a rebuttal witness who can testify about CenturyLink policies and
 2   his knowledge of the incident on May 28, 2014. Plaintiff’s counsel makes this rebuttal witness

 3   disclosure to provide Defense counsel with an opportunity to speak with Mr. Anderson over the
     phone, which is the way that Plaintiff’s counsel has first interviewed the witness on October 3,
 4
     2018. Defendants will object to the calling of Mr. Anderson unless his testimony is limited to
 5
     proper rebuttal.
 6

 7                  2.     Thomas Danner, Ph.D.

 8          Dr. Danner will testify regarding his treatment of Mr. Johnson and Mr. Johnson’s

 9   damages from the incident. Defendants will object to testimony that goes beyond treatment of

10   Mr. Johnson. Dr. Danner was never disclosed in accordance with FRCP 26(a)(2) to offer

11   testimony beyond treatment evidence.

12                  3.     Michael Friedman, M.D.

13          Dr. Friedman will testify regarding Defendants’ claim that Mr. Johnson failed to

14   mitigate his damages, his observations of Mr. Johnson, that Mr. Johnson’s damages are

15   causally related to the incident described in the Complaint, and the Independent Medical

16   Examination Reports he drafted about Mr. Johnson’s damages dated 9/29/16 and 9/20/18 that

17   were related to his L&I claim for worker’s compensation damages, which stemmed from the

18   May 28, 2014 incident.Defendants object to Dr. Friedman testifying as an expert on causation

19   when plaintiff has also designated Dr. Brown as an expert on causation . Dr. Friedman was

20   never disclosed in accordance with FRCP 26(a)(2).

21                  4.     Tyrone Johnson

22          Mr. Johnson has knowledge of the facts related to incident that is at issue in this

23   lawsuit, his claimed damages and that his damages were attributable to the incident.

24                  5.     Dwight Randolf



        PARTIES’ JOINT PRETRIAL ORDER               Page 6 of 18
 1          Dr. Randolf will testify regarding his treatment of Mr. Johnson and Mr. Johnson’s

 2   damages from the incident. Defendants will object to testimony that goes beyond treatment of

 3   Mr. Johnson. Dr. Randolph was never disclosed in accordance with FRCP 26(a)(2) to offer

 4   testimony beyond treatment evidence.

 5                  6.      Levi Schlueter

 6                          1307 Axford Street
                            Raymond, Washington 98577
 7                          (360)827-0989

 8          Levi Schlueter is a rebuttal witness who can testify about CenturyLink company policy
     about closing the garage door when working inside the building, and his knowledge of the
 9
     incident on May 28, 2014. Plaintiff’s counsel first communicated with Mr. Schlueter on October
10
     1, 2018. Plaintiff’s counsel makes this rebuttal witness disclosure to provide Defense counsel
11   with an opportunity to speak with Mr. Schlueter over the phone, which is the way that Plaintiff’s

12   counsel has interviewed the witness on October 1, 2018. Defendants will object to the calling of
     Mr. Schlueter unless his testimony is limited to proper rebuttal.
13

14          (b) On behalf of Defendant:

15                  1.      Officer Ryan Donald

16           This witness has knowledge of the facts related to incident involving Mr. Johnson that is
     at issue in this lawsuit, as well as damages claimed. He will also testify concerning his actions
17   on May 28, 2014. He is expected to testify that his actions were reasonable under the
     circumstances and consistent with accepted law enforcement standards.
18                    2.      Officer Jonathan Hazen

19           This witness has knowledge of the facts related to incident involving Mr. Johnson that is
     at issue in this lawsuit, as well as damages claimed. He will also testify concerning his actions
20   on May 28, 2014. He is expected to testify that his actions were reasonable under the
     circumstances and consistent with accepted law enforcement standards.
21
                    3.      Officer George Clark
22
             This witness has knowledge of the facts related to incident involving Mr. Johnson that is
23   at issue in this lawsuit, as well as damages claimed. He will also testify concerning his actions
     on May 28, 2014. He is expected to testify that his actions were reasonable under the
24   circumstances and consistent with accepted law enforcement standards.


        PARTIES’ JOINT PRETRIAL ORDER               Page 7 of 18
 1                  4.      Officer Randy Wilson

 2           This witness has knowledge of the facts related to incident involving Mr. Johnson that is
     at issue in this lawsuit, as well as damages claimed. He will also testify concerning his actions
 3   on May 28, 2014. He is expected to testify that his actions were reasonable under the
     circumstances and consistent with accepted law enforcement standards.
 4
                    5.      Officer Eric Henrichsen
 5
             This witness has knowledge of the facts related to incident involving Mr. Johnson that is
 6   at issue in this lawsuit, as well as damages claimed. He will also testify concerning his actions
     on May 28, 2014. He is expected to testify that his actions were reasonable under the
 7   circumstances and consistent with accepted law enforcement standards.

 8                  6.      Sgt. Matt Renschler

 9           This witness has knowledge of the facts related to incident involving Mr. Johnson that is
     at issue in this lawsuit, as well as damages claimed. He will also testify concerning his actions
10   on May 28, 2014. He is expected to testify that his actions were reasonable under the
     circumstances and consistent with accepted law enforcement standards.
11
                    7.      Jonnica Elkins
12
             Ms. Elkins has knowledge of the meaning of the entries on the CAD report related to
13   this incident. She also has knowledge regarding the lack of any traffic stops by OPD in the
     period preceding the call regarding an unsecured location at the Century Link address.
14
                    8.      Carl Forsman
15
             Mr. Forsman has knowledge of Mr. Johnson’s work history and other complaints of
16   discrimination based on his race. He also has knowledge of work records from the night of the
     incident. Finally, he has knowledge of physical features of the Olympia Century Link building
17   and its lighting. He also has knowledge of Century Link policy and procedure regarding the
     leaving of garage doors open at night and that Mr. Johnson’s actions in that regard violated
18   company policy.

19
            Plaintiffs and Defendants reserve the right to call rebuttal witnesses, witnesses listed in
20
     initial disclosures, supplemental initial disclosures, and any witnesses on plaintiff’s and
21
     defendants’ witness list.
22

23

24


        PARTIES’ JOINT PRETRIAL ORDER               Page 8 of 18
 1                                        VII.     EXHIBITS

 2           Identify each exhibit with a number, which becomes the number for the exhibit at the
     trial and appears on the exhibit tag.
 3
        Plaintiff’s Exhibits:
 4
       Ex.     Document Description              Bates   Admiss     Auth.     Auth   Admitted
 5     No.                                       No/     Stip.      Stip.     &
                                                 Depo    Not        Admiss    Admiss
 6                                               Ex      Disputed   Disp.     Disp
                                                 No
 7     001.    Drawing of Century Link           1 pg    x
               building by Tyrone Johnson
 8             in his deposition Ex 1
       003.    In Service Training for Ryan      69                 x
 9
               Donald                            pgs
10     005.    Ryan Donald Photograph            1 pg               x
       006.    I Have a Dreamsicle twitter       1 pg                         x
11             photo
       007.    Detailed History for Police       2 pgs   x
12             Event #141480051 CAD
       008.    Overhead Google Maps 2817         1 pg    x
13             Martin Way E
       010.    CenturyLink Sign on Right         1 pg    x
14             side of building
       011.    Calls for Service Report          1 pg                         x
15             5/28/2014 2:21am
       012.    Olympia Police Department         1 pg               x
16
               Personnel Corrective Action
               Form November 29, 2012
17
               Ryan Donald arrested wrong
18             person
       013.    Olympia Police Department         2 pgs              x
19             Operations Memorandum
               from Sgt Allen 4/13/13 Ryan
20             Donald did not wait for
               backup
21     014.    General Order 1.4 USE OF          12                 x
               FORCE Last Revised 02-01-         pgs
22             2017
       015.    Emails with Connie Cobb,          15                 x
23             Mathew Renschler and Ryan         pgs
               Donald re Request for
24             Comments attaching


        PARTIES’ JOINT PRETRIAL ORDER              Page 9 of 18
 1          Sedgwick Lien Notice
     016.   Tyrone Johnson’s Qwest           1 pg              x
 2          Communications Vendor ID
            for Department of Defense
 3          and ID Badge for
            CenturyLink
 4   017.   Tyrone Johnson’s Tort Claim      6 pgs             x
            dated June 3, 2015 and City’s
 5
            Response
 6   018.   Photo of back of CenturyLink     1 pg
            Van
 7   019.   Photo of angled front left and   1 pg
            side of CenturyLink van
 8   020.   Probationary Officer Progress    2 pgs             x
            Report April-May 2013
 9   021.   Charges by Ryan Donald of        4 pgs                 x
            Black individuals Public
10          Records Results
     022.   Olympia Police Department        2 pgs             x
11          Field Training Program
            Review of officer Donald
12          4/30/13
     023.   Olympia Police Training          10                x
13
            Officer Program 9/1/12-          pgs
            9/5/12
14
     025.   Fax from Carl Forsman dated      4 pgs                 x
15          6/9/2014 with Tyrone
            Johnson’s Dolog/Timesheet
16          for 5/27/14 with his dispatch
            time of 10:33pm and log out
17          time of 2:22am
     026.   Photograph of Matthew            1 pg              x
18          Renschler
     027.   Photograph of Jonathan           1 pg              x
19          Hazen
     028.   Photograph of George Clark       1 pg              x
20   029.   Photograph of Eric               1 pg              x
            Henrichsen
21
     030.   Photograph of Randy Wilson       1 pg              x
     031.   Matthew Renschler Training       126               x
22
                                             pgs
23   033.   Oath of Office                   1 pg              x
     034.   Randy Wilson Training            114               x
24                                           pgs



     PARTIES’ JOINT PRETRIAL ORDER             Page 10 of 18
 1   035.   Olympia Police Department         30                x
            Internal Investigation Report     pgs
 2          Allegation of Excessive Use
            of Force against Randy
 3          Wilson
     037.   Use of Force Reporting Issue      1 pg              x
 4          Date: 11/1/08 (duplicative
            with Exhibit 045)
 5
     038.   Olympia Police Department         2 pgs             x
            Tactical Guideline 2/7/2009
 6
     039.   Allegation of Serious             16                x
 7          Employee Misconduct               pgs
     040.   RCW 9A.16.020 Use of Force        1 pg              x
 8          – When Lawful
     041.   May 2014 Gold Team                1 pg              x
 9   042.   Jonathan Hazen Performance        58                x
            Review and other personnel        pgs
10          documents
     043.   Basic Handcuffing Concepts –      2 pgs             x
11          OPD Defensive Tactics
     044.   Jonathan Hazen Training           61                x
12          Reports                           pgs
     046.   Olympia Police Department         1 pg              x
13
            General Order: Temporary
            Detentions
14
     047.   Jonathan Hazen’s Final            7 pgs             x
15          Evaluation done by Randy
            Wilson on 3/13/14
16   048.   Olympia Police Department         2 pgs             x
            Field Training Program Board
17          of Evaluators Review of
            Jonathan Hazen on 3/27/14
18   049.   Olympia Police Department         5 pgs             x
            Police Training Program for
19          Jonathan Hazen 6/2/14 –
            6/30/14
20   051.   Photograph of Tyrone              1 pg              x
            Johnson in front of office door
21
     052.   Photograph of Tyrone              1 pg              x
            Johnson in CenturyLink
22
            building
23   053.   Deposition Transcript of                            x
            George Clark
24   054.   Deposition Transcript of Ryan                       x



     PARTIES’ JOINT PRETRIAL ORDER              Page 11 of 18
 1          Donald
     055.   Deposition Transcript of                          x
 2          Jonathan Hazen
     056.   Deposition Transcript of Eric                     x
 3          Henrichsen
     057.   Deposition Transcript of                          x
 4
            Aaron Jelcick
     058.   Deposition Transcript of                          x
 5
            Matthew Renscler
 6   059.   Deposition Transcript of                          x
            Randy Wilson
 7   060.   Deposition Transcript of                          x
            Laura Brown
 8   061.   Laura Brown Deposition Ex 1                       x
            Report
 9   062.   Laura Brown Deposition Ex 2     3 pgs             x
            Sound Family Medicine
10          9/26/2013
     063.   Laura Brown Deposition Ex 3                       x
11          Sound Family Medicine
            10/30/2013
12
     064.   Laura Brown Deposition Ex 4                       x
            Sound Family Medicine
13
            12/4/2013
14   065.   Laura Brown Deposition Ex 5                       x
            Sound Family Medicine
15          01/02/2014
     066.   Laura Brown Deposition Ex 6                       x
16          Sound Family Medicine
     067.   Laura Brown Deposition Ex 7                       x
17          Sound Family Medicine
            02/13/14
18   068.   Laura Brown Deposition Ex 8                       x
            Dwight Randolph Personal
19          Progress Notes 10/24/2013 –
            2015 Dates are incorrect
20   069.   Laura Brown Deposition Ex 9                       x
            Thomas Danner PhD Intake
21
            Summary
22   070.   Laura Brown Deposition Ex                         x
            10 Amee J. Epler, PhD
23          Progress Notes 9/30/2014
     071.   Carl Forsman Deposition                           x
24          Transcript



     PARTIES’ JOINT PRETRIAL ORDER            Page 12 of 18
 1   072.    Carl Forsman Deposition                          x
             Exhibit 2 Hand-drawn map of
 2           CenturyLink Building
     073.    Tyrone Johnson Deposition                        x
 3           Transcript
     075.    Deposition of Gregory                            x
 4           Gilbertson taken on 5/18/18
     076.    Gilbertson’s Report dated                        x
 5
             January 25, 2018
 6   077.    Medical Records for Claim                        x
             Redacted
 7   078.    Johnson Statement to                             x
             Sedgwick on 6/6/14
 8   079.    IME Tyrone Johnson                               x
             9/29/2016 by Michael
 9           Friedman, D.O.
     080.    IME Tyrone Johnson                               x
10           9/20/2018 by Michael
             Friedman, D.O.
11   081.    Photograph of Shop Area                          x
             Where Johnson’s Van Was
12           Parked at CenturyLink
             Building 2817 Martin Way E
13
     082.    Photograph of Where Mr.                          x
             Johnson Put His Hands Up at
14
             CenturyLink Building 2817
15           Martin Way E
     083.    Photograph of Access Door to                     x
16           Shop Area at CenturyLink
             Building 2817 Martin Way E
17   084.    Photograph of Where Johnson                      x
             was Standing When Police
18           Confronted Him at
             CenturyLink Building 2817
19           Martin Way E
     085.    Photograph Across the Street                     x
20           from CenturyLink Building
             2817 Martin Way E
21   086.    Photograph of How Johnson                        x
             Knelt Down at CenturyLink
22
             Building 2817 Martin Way E
23   087.    6/5/15 Email from Steve        10 pg             x
             Nelson regarding Tort Claim.
24   088.    9/6/18 Letter from Sedgwick                      x



      PARTIES’ JOINT PRETRIAL ORDER           Page 13 of 18
 1            for L&I claim – Notice of
              Cancellation
 2   090.     Police Guild Agreement City                        x
              Olympia & Olympia Police
 3            Guild
     091.     Control Holds Takedown                             x
 4
     092.     Screen Shot from OPD                               x
              General Order May 2014 Last
 5
              Revised 11_19_2012
 6   093.     Use of Force Revised                               x
              11_19_2012 City of Olympia
 7            General Order 1.3 Version
              May 2014
 8   094.     Thurston County 911                                    x
              Communications Confidential
 9            Report
     095.     Thurston County 911 Radio                              x
10            Communications Manual -
              October 2013
11   096.     Donald whereabouts                                 x
              5_27_2014 to 5_28_2014
12   097.     Personnel Corrective Action                        x
              Form for Ryan Donald, Policy
13
              Violation General Order
              26.1.1III.J, - Courtesy
14
     098.     News Release Thurston                                  x
15            County Sheriff 5_26_2015 re
              Ryan Donald Shooting
16   099.     9_30_2015 Olympia Police                           x
              Department Memorandum
17            from Aaron Jelcick re
              Shooting Review Board
18   100.     Review-Board-Inquiry into                          x
              shooting Summary trauma of
19            the event
     101.     Defendants’ Responses to                           x
20            Plaintiff’s 1st set of Discovery
     102.     Defendants’ Responses to                           x
21            Plaintiff’s 2nd set of Discovery
     103.     Plaintiff’s medical records Dr.                    x
22
              Danner
23   104.     12/11/14 Sedgwick Labor and                        x
              Industries Hudak IME
24            Approved by Dr. Danner



       PARTIES’ JOINT PRETRIAL ORDER             Page 14 of 18
 1   106.     10/1/2014 Letter to Tyrone   1 pg                  x
              Johnson re Absence
 2            Beginning 6/9/14
     107.     Medical Records Submitted to                       x
 3            L&I
     108.     6/3/14 Mental Health                               x
 4            Evaluation by Randolph
     109.     6/11/14 Mental Health                              x
 5
              Evaluation by Randolf
 6   110.     6/13/14 New Provider Letter                        x
              Randolph
 7   111.     2/13/14 Mental Health                              x
              Evaluation
 8   113.     Emails with Ryan Donald,                           x
              Matthew Renschler and
 9            Connie Cobb re statements
     114.     Ryan Donald Facebook Posts                                     x
10   115      Ryan Donald Application                            x
              Materials
11   116      CV of Laura Brown                                  x
     117      CV of Gregory Gilbertson                           x
12
     118
13   119
     120
14   121
     122
15
       Defendants’ Exhibits:
16
      Ex.     Document Description            Bates   Admiss         Auth.   Auth   Admitted
17    No.                                     No/     Stip.          Stip.   &
                                              Depo    Not            Admi    admi
18                                            Ex      disputed       ss.     ss.
                                              No                     disp.   disp
19

20            CAD Report for Incident                 x
     200      141480051
21   201      Photo – Exterior Century Link                                  x
              Building
22   202      Photo – Exterior Century Link                                  x
              Building
23
     203      Photo – Interior Century Link                                  x
              Building
24


       PARTIES’ JOINT PRETRIAL ORDER          Page 15 of 18
 1   204     Photo – Interior Century Link                       x
             Building
 2   205     Photo – Interior Century Link                       x
             Building
 3   206     Photo – Interior Century Link                       x
             Building
 4   207     Photo – Interior Century Link                       x
             Building
 5   208     Photo – Interior Century Link                       x
             Building
 6   209     Photo – Interior Century Link                       x
             Building
 7   210     Photo – Interior Century Link                       x
             Building
 8   211     Photo – Interior Century Link                       x
             Building
 9   212     Photo – Interior Century Link                       x
             Building
10   213     Photo – Radar Gun showing                           x
             interior width of buidling
11   214     Photo – Radar Gun showing                           x
             interior width of buidling
12
     215     Google Image Exterior of                x
             Century Link Building
13
     216     Google Image Exterior of                        x
             Century Link Building
14
     217     Google Image Exterior of                        x
             Century Link Building
15
     218     Dwight Randolph Progress                            x
             Notes 2/6/2014
16
     219     Dwight Randolph Progress                            x
17           Notes 1/30/2014
     220     Dwight Randolph Progress                            x
18           Notes 1/9/2014
     221     Dwight Randolph Progress                            x
19           Notes 12/19/2013
     222     Dwight Randolph Progress                            x
20           Notes 12/5/2013
     223     Dwight Randolph Progress                            x
21           Notes 11/21/2013
     224     Dwight Randolph Progress                            x
22           Notes 10/31/2013
     225     Dwight Randolph Progress                            x
23           Notes 10/24/2013
     226     VA Progress Notes                                   x
24   227


      PARTIES’ JOINT PRETRIAL ORDER          Page 16 of 18
 1    228
      229
 2    230
      231
 3    232
      233
 4
        (No party is required to list any exhibit which is listed by another party, or any exhibit to be
 5      used for impeachment only. See LCR 16 for further explanation of numbering of exhibits.

 6                                 VIII. ACTION BY THE COURT
 7      (a) Trial briefs shall be submitted to the court on or before October 3, 2018.
 8      (b) Jury instructions requested by either party shall be submitted to the court on or before
 9          October 3, 2018. Suggested questions of either party to be asked of the jury by the court

10          on voir dire shall be submitted to the court on or before October 3, 2018.
11      (c) The pretrial conference shall be held on October 5, 2018 at 9:00 a.m..
12      (d) (Insert any other ruling made by the court at or before pretrial conference.)
13      (e) This case is scheduled for trial before a jury on October 15, 2018 at 9:00am.
14          This order has been approved by the parties as evidenced by the signatures of their
15   counsel. This order shall control the subsequent course of the action unless modified by a
16   subsequent order. This order shall not be amended except by order of the court pursuant to
17   agreement of the parties or to prevent manifest injustice.
18          DATED: October 9, 2018



                                                           A
19

20
                                                           Marsha J. Pechman
21                                                         United States District Judge

22

23

24


        PARTIES’ JOINT PRETRIAL ORDER               Page 17 of 18
 1   DATED this 3rd day of October 2018.

 2       BEVERLY GRANT LAW FIRM, P.S.

 3       By:    /s/ Elizabeth Lunde
         Beverly Grant, WSBA No. 8034
 4       Elizabeth G. Lunde, WSBA No. 51565
         Attorneys for Plaintiff
 5
         LAW, LYMAN, DANIEL, KAMERRER
 6       & BOGDANOVICH, P.S.
 7       By:    /s/ John Justice
         John E. Justice, WSBA No. 23042
 8       Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     PARTIES’ JOINT PRETRIAL ORDER         Page 18 of 18
